t c summary opinion united_states tax_court robert e and louise l mumy petitioners v commissioner of internal revenue respondent docket no 18976-04s filed date harland m britz for petitioners bryan e sladek for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the sole issue for decision is whether the amount received by petitioner louise mumy petitioner from daimlerchrysler her employer is excludable from income under sec_104 the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in temperance michigan petitioners’ employment background during petitioners were full-time_employee sec_1 at a large automobile manufacturing plant daimlerchrysler the daimlerchrysler plant is located in toledo ohio petitioner was a secretary in the body shop petitioner robert mumy was a factory worker petitioner’s injuries petitioner was harassed by a coworker in her workplace starting in the coworker made inappropriate statements to her stared at her and visited her office when there was no 1no explanation was given for the unemployment_compensation received during by both petitioners petitioner testified that she had been continuously employed by daimlerchrysler for years the basis for these payments however does not affect the court’s decision as the unemployment_compensation was appropriately reported business_purpose daimlerchrysler responded to petitioner’s complaints by advising the coworker to stop bothering petitioner petitioner suffered anxiety embarrassment and humiliation as a result of the harassment on date the same coworker pinched petitioner on her upper arm petitioner and her coworker along with his supervisor were in petitioner’s office when this occurred petitioner did not seek medical_care for her battery the incident was not reported to the police the pinch inflicted by the coworker resulted in a small contusion which lasted approximately to days this contusion was just sore to the touch for a couple days after the coworker pinched petitioner daimlerchrysler issued a written warning to the coworker the coworker was later dismissed for unrelated reasons but was subsequently rehired petitioner’s settlement with daimlerchrysler petitioner’s complaint for damages was filed in lucas county ohio on date the complaint alleged that she suffered anxiety embarrassment and humiliation as well as pain from the physical injury as a result of the harassment the complaint alleged that daimlerchrysler was responsible for the harassment as well as the assault and battery on petitioner the action was brought pursuant to section ohio revised code as well as ohio common_law ohio rev code ann sec dollar_figure lexisnexi sec_2001 provides for damages injunctive relief or any other appropriate relief for violation of the ohio civil rights statute petitioner requested dollar_figure in compensatory_damages and dollar_figure for punitive_damages in date petitioner settled her claims against daimlerchrysler for dollar_figure petitioner directly accepted dollar_figure from daimlerchrysler and approved dollar_figure to be paid to her attorney these amounts were paid in full settlement of any claims by petitioner the settlement agreement agreement referenced the harassment personal injury and emotional distress allegations in a preliminary whereas clause the agreement specifically stated in clause that settlement is made only to buy peace and to compromise disputed claims and to avoid the expense and inconvenience of trial the parties agreed that the amounts were paid in consideration for the release and covenant not to sue given by employee no allocation was made with regard to the amount of damages paid if any in consideration of the pinch and for the harassment daimlerchrysler intended the agreement to encompass settlement of all claims 2despite commissioner v banks u s 125_sct_826 respondent has not determined that the dollar_figure paid to petitioner’s attorney in date be included in petitioners’ taxable_income therefore the court will not consider it the agreement between petitioner and daimlerchrysler was finalized in date it was signed by petitioner on date and by a daimlerchrysler agent on date by signing the agreement petitioner agreed with the description of her allegations in the complaint that during petitioner’s employment with employer she was harassed by a fellow employee and that as a result she has suffered personal injury and emotional distress the agreement specifically stated daimlerchrysler would issue forms and that petitioner would hold daimlerchrysler harmless with respect to withholding or any applicable income and employment_taxes in connection with the consideration paid hereunder petitioner attested that she was given weeks to review the agreement and encouraged to seek counsel petitioner did receive legal advice3 regarding the settlement but she did not follow that advice deficiency respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure respondent received from daimler- chrysler a form 1099-misc miscellaneous income issued to 3petitioner’s counsel for the lawsuit and settlement negotiations with daimlerchrysler is also representing petitioners in this case he recommended that petitioner not accept the settlement petitioner that reported the payment of income in the amount of dollar_figure petitioners did not report the dollar_figure payment as income on their form_1040 u s individual_income_tax_return for discussion the commissioner’s deficiency determinations are presumed correct and taxpayers generally have the burden of proving these determinations are incorrect rule a 290_us_111 under certain circumstances sec_7491 may shift the burden to the commissioner this shifting of the burden however applies only where the taxpayer has introduced such credible_evidence regarding their liability that if unopposed would show by a preponderance_of_the_evidence that respondent’s determination is erroneous petitioners have not introduced such evidence the court decides this case on the record before it and without regard to the burden_of_proof taxpayers are required under sec_61 to include all income from whatever source derived unless such income has been specifically excepted from inclusion see 348_us_426 congress’s intent under sec_61 was to tax unless specifically excluded exclusions to sec_61 must be narrowly construed 4a copy of the form 1099-misc issued to petitioner by daimler-chrysler was not provided to the court 515_us_323 citing 504_us_229 exclusion of certain damages sec_104 allows taxpayers to exclude from income the amount of any damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness the flush language of sec_104 specifies that emotional distress shall not be treated as a physical injury or physical sickness treasury regulations provide that this exclusion is limited to those damages received through litigation or settlement that are based on tort or tort type rights sec_1_104-1 income_tax regs damages are excludable from income under sec_104 if they meet the two prong test set out in commissioner v schleier supra that payments received in settlement be received for claims based upon tort or tort type rights and received on account of personal injuries or sickness commissioner v schleier supra pincite both requirements must be satisfied for the damages to be excluded from income id pincite sec_104 was amended in to include the requirement that damages be received for physical injuries or sickness small_business job protection act of publaw_104_188 110_stat_1755 however this does not alter the analysis of the schleier test see tamberella v commissioner tcmemo_2004_47 nature of the claim to determine whether the settlement payment is excludable under sec_104 and schleier the court must determine whether the settlement amount was received for claims based upon tort or tort type rights as well as paid on account of personal physical injuries or sickness the nature of the claim that was the basis of the settlement is determinative united_states v burke supra pincite the key question to be answered is ‘in lieu of what were the damages awarded ’ 102_tc_116 citations omitted affd in part revd in part and remanded 70_f3d_34 5th cir this determination is factual and is generally made by reference to the settlement agreement in light of the surrounding circumstances id citation omitted additionally the determination depends on the nature of the claim without regard to the validity of the claim 88_tc_834 affd without published opinion 845_f2d_1013 3d cir both prongs of the schleier test are applied in light of the nature of the claim underlying the settlement united_states v burke supra pincite tort or tort type rights to be excludable under sec_104 and the first prong of schleier the damages must have been received for tort or tort type rights the supreme court in united_states v burke supra pincite stated that for purposes of sec_102 analysis a tort is a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ an action for damages is an essential characteristic for a tort as is a broad range of damages id pincite citation omitted to determine whether the damages were in fact received for tort or tort type rights the court must look to the nature of the claim underlying the settlement id pincite for purposes of sec_104 we look to state law in determining the nature of the claim 180_f3d_859 7th cir citing 287_us_103 petitioner’s complaint against daimlerchrysler was based on sec dollar_figure of the ohio revised code and ohio common_law violations of ohio’s civil rights statute are redressable through a civil_action for damages injunctive relief or any other appropriate relief ohio rev code ann sec dollar_figure lexisnexi sec_2001 petitioner’s harassment claim is therefore 5no specific ohio common_law cases were identified within the burke definition of a tort and would satisfy the first prong of the schleier test additionally ohio rev code ann sec a allows anyone injured in person or property by a criminal act to recover full damages in a civil_action unless specifically excepted by law although not cited in petitioner’s complaint this section governs civil actions for assault or battery additionally ohio rev code ann sec b lexisnexis defines a tort action as a civil_action for damages for injury death or loss to person or property other than a civil_action for damages for a breach of contract or another agreement between persons petitioner’s claim for assault based on the pinch would also satisfy the burke definition of tort and the first prong of the schleier test therefore whether the settlement was based on the harassment or the assault claims petitioner’s damages were received for claims based upon tort or tort type rights as ohio law provides for damages for violations of the ohio civil rights statute and for injuries resulting from a criminal act the first prong of the schleier test is satisfied personal physical injuries or physical sickness to be excludable under sec_104 and the second prong of the schleier test the damages must have been received on account of personal physical injuries or physical sickness this analysis is also guided by the nature of the claim underlying the settlement united_states v burke supra pincite the question before us is whether the damages paid to petitioner by daimlerchrysler were for a personal physical injury petitioner’s complaint alleged that she suffered anxiety embarrassment and humiliation as a result of the harassment and pain from the pinch however mental anguish humiliation and embarrassment are not personal physical injuries or physical sickness but are most akin to emotional distress shaltz v commissioner tcmemo_2003_173 anxiety is also part of emotional distress restatement tort sec_2d sec_905 under the flush language of sec_104 damages resulting from emotional distress are not excludable from income therefore if the damages paid to petitioner are to satisfy the second prong of schleier they must have been paid solely as a result of the pinch the mere mention of a physical injury in a complaint does not determine the nature of the claims emerson v commissioner tcmemo_2003_82 in the case before the court the agreement referenced the harassment personal injury and emotional distress allegations albeit in a preliminary whereas clause the document however does not contain any language which specifically states that the amount_paid was to settle the harassment claim the emotional stress claim or the assault and battery claim rather the parties agreed that the amount was paid in consideration for the release and covenant not to sue given by employee the parties also agreed that the settlement is made only to buy peace and to compromise disputed claims and to avoid the expense and inconvenience of trial the nature of the underlying claims cannot be determined by a general release that is broad and inclusive 835_fsupp_744 s d n y affd 35_f3d_93 2d cir such a release was included in the agreement in the case before the court the agreement released daimler- chrysler and all related entities from any and all known or unknown grievances disputes actions causes of action claims at law or in equity or sounding in contract or tort arising under common_law any federal state or local statute or ordinance this release included age discrimination disability discrimination any claims arising from title vii of the civil rights act of as well as claims regarding wages and overtime and health_insurance_coverage where the agreement does not address what portion if any of a settlement payment should be allocated towards damages excludable under sec_104 the courts will not make that allocation for the parties taggi v united_states supra pincite if the settlement agreement lacks express language regarding what the payment was for then the most important fact in determining how sec_104 is to be applied is ‘the intent of the payor’ as to the purpose in making the payment metzger v commissioner t c pincite quoting 349_f2d_610 10th cir affg t c memo see also whitehead v commissioner tcmemo_1980_508 general release found to indicate that payor regarded the settlement payment as compensation_for all of the claims which may have been brought by petitioner rather than as compensation_for one particular type of claim in the case before us the intent of the payor is evidenced in trial testimony and the agreement the daimlerchrysler counsel with settlement authority for petitioner’s claims and who executed the settlement for daimlerchrysler testified at trial daimlerchrysler did not allocate the payment between the causes of action in the agreement but rather intended the agreement to encompass settlement of all claims in the agreement daimlerchrysler specifically referenced the forms that would be issued regarding the payments as well as the withholding or any applicable income and employment_taxes in connection with the consideration paid id emphasis added by referring to the income and employment_taxes the forms and their intention that the agreement include settlement of all claims without specific allocation to any particular claim daimlerchrysler demonstrated that its purpose for the payment was not as damages on account of physical injury or physical sickness the ultimate character of the proceeds depends on the payor’s dominant reason for making the payment 363_us_278 accord 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 petitioner did not file her lawsuit against daimlerchrysler until after the pinch instead of the pinch being the basis for a separate and stand-alone cause of action however the complaint treats the pinch as a symptom of the harassment similarly the agreement also references the personal injury as resulting from the harassment from the evidence the court concludes that it was not daimlerchrysler’s intention to compensate petitioner for the physical injury in other words the pinch rather their purpose and intention was to compensate for the primary cause of action stated by petitioner in her complaint the harassment the court must consider the entire amount taxable when the agreement settles claims for different types of damages does not allocate the damages and there is no other evidence that a specific claim was meant to be singled out morabito v commissioner tcmemo_1997_315 the court finds that the settlement amounts were not paid on account of personal physical injuries or sickness commissioner v schleier u s pincite and are not excludable from gross_income under sec_104 conclusion respondent’s determination that the settlement payment is includable in petitioners’ income for is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
